         Case 3:17-cv-00185-SLH Document 59 Filed 01/31/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  PROFESSIONAL, INC.,                                )
                                                     )
                           Plaintiff,                )
                                                     )
            VS.                                      )    Civil Action No. 3: 17-cv-185
                                                     )    Judge Stephanie L. Haines
  PROGRESSIVE CASUALTY INSURANCE                     )
  COMPANY,                                           )
                                                     )
                          Defendant.

                                        ORDER OF COURT

       AND NOW, this 31 st day of January 2020, IT IS HEREBY ORDERED that a telephone

status conference in this matter is scheduled for Tuesday, February 4, 2020, at 10:30 a.m., before

Judge Stephanie L. Haines. Counsel for both parties may attend the conference by telephone, and

shall jointly call chambers at 10:30 a.m. on February 4, 2020, to initiate the conference.




                                                             ~d?~
                                                             , StephacieLHaines
                                                               United States District Judge

cc/ecf: All counsel of record




                                                 1
